Citation Nr: 0529335	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD), status post injury, cervical spine, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
headaches, secondary to a neck injury, currently evaluated as 
10 percent disabling.

3.  Entitlement to a compensable evaluation for a ganglion 
cyst of the left wrist.  


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination 
rendered by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).   

The veteran appeared at a hearing at the RO before a local 
hearing officer in August 2003 and at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
September 2005.  Transcripts of both hearings have been 
associated with his claims folder.

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The most recent VA outpatient medical records in the file are 
dated July 2003.  At the time of his September 2005 hearing, 
the veteran reported receiving continuing treatment for his 
cervical spine and headache disorders at the Salisbury VA 
Medical Center (MC) as recently as this year.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The Board further notes that the veteran, at his September 
2005 hearing, reported having constant tingling in his upper 
extremities as a result of his neck problems and continuous 
pain in the area where his ganglion cyst was located.  In 
addition to claiming worsening of his symptomatology since 
his last VA examinations conducted in March 2003, he claimed 
that the examinations were inadequate.  VA is obliged to 
afford a veteran contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board further notes that, at his September 2005 hearing, 
the veteran testified as to having received continuous 
treatment from Dr. David G. Locklear, of the South Point 
Family Practice, including as recently as "two weeks ago" 
(see p. 9 of hearing transcript).  The medical records from 
this private physician in the file are only dated through 
July 2002.  Although the veteran indicated that he would 
attempt to submit these records within 30 days from the date 
of the hearing, they have not been received to date.  The 
Board is of the opinion that an attempt should nevertheless 
be made to obtain these records.  

Accordingly, this matter is remanded to the RO, via the AMC, 
for the following:

1.  The RO/AMC should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all non-VA medical care providers, who 
may possess additional records referable 
to treatment for neck, left wrist or 
headache disorders from 2003 to the 
present.  Specific emphasis should be 
placed upon obtaining treatment records 
of Dr. Locklear produced since July 2002, 
including records reflecting the reported 
consultation of August 2005.

After securing any necessary 
authorization or medical releases, the 
RO/AMC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

2.  The RO/AMC should obtain and 
associate with the claims folder copies 
of all treatment records of the veteran 
from the Salisbury VAMC from July 2003 to 
the present.

3.  Once the development requested in the 
two action paragraphs above has been 
completed in full, and any newly received 
medical evidence has been made part of 
the record, the RO/AMC should schedule 
the veteran for a VA examination to 
determine the nature and severity of his 
service-connected left wrist ganglion 
cyst.  All necessary tests and studies, 
including range of motion testing 
reported in degrees of arc, and X-rays 
studies, should be performed, and all 
findings should be reported in detail.

The claims folder should be made 
available to the examiner for review.  
The examiner should indicate in the 
examination report whether the requested 
review of the veteran's claims folder was 
accomplished.

If loss of range of motion is present, 
the examiner should comment on whether 
the loss of range of motion is mild, 
moderate, or severe, as well as the 
reason for the loss of motion.  The 
examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to his left wrist and to make 
specific findings as to whether each 
complaint is related to the service-
connected left wrist ganglion cyst or to 
some other cause.

The examiner is further requested to 
render an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

4.  The RO/AMC should also schedule the 
veteran for a VA examination to determine 
the nature and severity of his service-
connected headache disorder.  All 
necessary tests and studies should be 
performed, and all findings should be 
reported in detail.

The claims folder should be made 
available to the examiner for review.  
The examiner should indicate in the 
examination report whether the requested 
review of the veteran's claims folder was 
accomplished.

5.  The RO/AMC should also schedule the 
veteran for a VA examination to determine 
the nature and severity of his service-
connected cervical spine disorder.  All 
necessary tests and studies, including X-
rays, should be performed, and all 
findings, including a finding as to 
whether the veteran has had periods of 
incapacitating episodes in the last 12 
months (and if so, for how long), should 
be reported in detail.

The claims folder should be made 
available to the examiner for review.  
The examiner should indicate in the 
examination report whether the requested 
review of the veteran's claims folder was 
accomplished.

6.  After completion of the above, the 
RO/AMC should review the expanded record 
and determine if the benefits sought on 
appeal can be granted.  If any of the 
claims remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office via the AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

